Per Curiam.

It was error to charge that damages might be awarded for inconvenience, mental anguish, pain and suffering, as well as punitive damages. These elements of damage are not within the contemplation of section 1444-a of the Civil *761Practice Act. Since the latter section creates a new statutory liability (David v. Fayman, 273 App. Div. 408, affd. 298 N. Y. 669), the same must be strictly construed (Leppard v. O’Brien, 225 App. Div. 162, 164, affd. 252 N. Y. 563).
The judgment should be unanimously reversed upon the law and new trial granted, with costs to defendant to abide the event.
Fennelly, Hooley and Walsh, JJ., concur.
• Judgment reversed, etc.